—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination to remove the child from petitioners’ foster care is supported by substantial evidence and is neither arbitrary nor capricious (see, Matter of O’Rourke v Kirby, 54 NY2d 8, 14). The removal decision was based upon the strong public policy favoring placement of the child with his siblings (see, Social Services Law § 384-a [1-a]; Family Ct Act § 1027-a; 18 NYCRR 431.10 [a]), together with evidence that the benefits of uniting the child with his brother will outweigh any harm that may result from removing the child from his current foster parents. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Cosgrove, J.) Present—Green, J. P., Wesley, Callahan, Doerr and Boehm, JJ.